CCA 20100588. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted of the following specified issue:
WHETHER THE AFFIRMED FORFEITURE OF $1137.00 PAY PER MONTH FOR TWO MONTHS AT A SPECIAL COURT-MARTIAL WAS ILLEGAL UNDER ARTICLE 19, UCMJ, AND RULE FOR COURTS-MARTIAL 1003(b)(2) WHEN APPELLANT WAS REDUCED TO E-l AS PART OF THE SENTENCE.
The decision of the United States Army Court of Criminal Appeals is affirmed as to findings and to only so much of the sentence as provides for forfeiture of $964.00 *263pay per month for two months, confinement for 60 days, reduction to pay grade E-1, and a bad-conduct discharge. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]